EXHIBIT OEM SUPPLY AGREEMENT This Agreement was made this 24th of. June, 2008 ("Effective Date") is by and between Tynsolar Corporation, a Taiwan company with a place of business at 1381 Ren-Ay. Chunan-Jenn, Miaulih 350 ,Taiwan and IX Energy, Inc. ("IXE"), a Delaware corporation with a place of business at 419 Lafayette Street 6th Fl., New York, NY 10017, USA. RECITALS IXE has expertisein the development and manufacture of solar modules, and desires to manufacture and sell to Tynsolar. Tynsolar is interested in purchasing solar modules from IXE. IXE is willing to supply modules to Tynsolar for Tynsolar to resell such products as part of its productoffering, all in accordance with the terms and conditions set forth in this Agreement. Based on the foregoing recitals and in consideration of the. mutual covenants and promises herein contained, the parties agree as follows: 1.
